--------------------------------------------------------------------------------

Exhibit 10.13


Summary of Fiscal 2012 Named Executive Officer Compensation


Set forth below is a summary of fiscal 2012 compensation arrangements between
Synovis Life Technologies, Inc. (the “Company”) and certain of its executive
officers who are expected to constitute the Company’s “named executive officers”
(defined in Regulation S-K Item 402(a)(3)) for fiscal 2012.  All of the
Company’s executive officers are at-will employees whose compensation and
employment status may be changed at any time in the discretion of the Company’s
Board of Directors, subject only to the terms of the Management Change in
Control Agreements between the Company and these executive officers (the forms
of which have been filed or incorporated by reference as exhibits to the
Company’s annual report on Form 10-K).


Base Salary


Effective November 1, 2011, the following executive officers are scheduled to
receive the following annual base salaries in their current positions:
 

Name and Current Position     Base Salary           Richard W. Kramp    $
402,132   (President and Chief Executive Officer)                   Brett A.
Reynolds   $ 231,980   (Vice President of Finance and Chief Financial Officer)  
                Michael K. Campbell   $ 231,880   (President of Synovis Micro
Companies Alliance, Inc.)                   Mary L. Frick    $ 208,365   (Vice
President of Regulatory Affairs, Clinical Affairs and Quality)                  
Timothy M. Floeder    $ 205,066   (Vice President of Corporate Development)    
   

 
Annual Cash Incentive Compensation


For fiscal 2012, the Company’s named executive officers are eligible to receive
annual cash incentive compensation up to 5% of their base salary based upon the
Company’s achievement of its budgeted quarterly revenue, operating income and
gross margin percent.  Additionally for fiscal 2012, the Company’s named
executive officers are eligible to receive annual cash incentive compensation
ranging from 20% to 35% of their base salary based upon achievement of the
Company’s annual financial performance goals.  Additional cash incentive
compensation may be awarded at the discretion of the Compensation Committee for
performance or achievement above individual goals.


Benefits


The Company provides medical, dental, life, and disability insurance benefits as
well as a 401(k) retirement plan and a stock purchase plan to its executive
officers.  The same benefits are available to all Company employees.
 
 

--------------------------------------------------------------------------------